CERTIFICATE OF LIMITED PARTNERSHIP OF DYNAGAS OPERATING LP AS A LIMITED PARTNERSHIP DUPLICATE COPY The original of this Document was filed in accordance with Section 10 of the Limited Partnership Act on NON RESIDENT May 30, 2013 /s/ Deputy Registrar Reg. No. 950059 CERTIFICATE OF LIMITED PARTNERSHIP OF DYNAGAS OPERATING LP PURSUANT TO SECTION 10 OF THE MARSHALL ISLANDS LIMITED PARTNERSHIP ACT The undersigned, Michael Gregos, the Authorized Person of DynagasOperating LP, for the purpose of forming a Limited Partnership, hereby certifies: 1. The name of the Limited Partnership is DynagasOperating LP (the "Limited Partnership"). 2. The registered address of the Limited Partnership in the Marshall Islands is Trust Company Complex, Ajeltake Island, Ajeltake Road, Majuro, Marshall Islands MH96960. The name of the Limited Partnership's Registered Agent in the Marshall Islands upon whom process may be served at such address is The Trust Company of the Marshall Islands, Inc. 3. The name and the business, residence or mailing address of the general partner is: Name Dynagas Operating GP LLC Address 94, Poseidonos Avenue & 2 Nikis Street P.O. Box 70303 P.C. 166-75 Athens, Greece IN WITNESS WHEREOF, the undersigned has executed this Certificate of Limited Partnership on this 29th day of May, 2013. DYNAGASOPERATING LP By: Dynagas Operating GP LLC General Partner /s/ Michael Gregos Name: Michael Gregos Title:Authorized Person
